Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 1 of 11   PageID #:
                                    773




               Exhibit H
                     Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 2 of 11   PageID #:
                                                         774

                                                                                                  Page 1
  -,,
    \
                 1                   IN THE CIRCUIT COURT OF THE FIRST CIRCUIT
        !
                 2                                   STATE OF HAWAII

                 3
                        MIGNONETTE OLIVAS,                        ) Civil No. 19-1-0105-01 GWBC
                 4                                                )
                                     Plaintiff,                   )
                 5                                                )
                              vs.                                 )
                 6                                                )
                        CUTTER CJD, INC. (d/b/a CUTTER            )
                 7      DODGE CHRYSLER JEEP PEARL CITY)           )
                        FCA US LLC (d/b/a CHRYSLER                )
                 8      CORPORATION and CHRYSLER GROUP            )
                        LLC) and DOE DEFENDANTS 1-10,             )
                 9                                                )
                                     Defendants.                  )
                10      _____________                             )

                11

                12

                13                                    DEPOSITION OF

                14                                  MIGNONETTE OLIVAS

                15

                16      Taken on behalf of Defendant at 700 Bishop Street, 15th Floor,

                17      Honolulu, Hawaii commencing at 9:35 a.rn. on Monday, August 5,

                18      2019, pursuant to Notice.

                19

                20

                21

                22

                23
            i
'----~-! 24

                25      BEFORE:     MARY ANNE YOUNG, RPR, CSR No. 369
                                                                                    EXHIBIT "H"
                Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 3 of 11                                              PageID #:
                                                    775
                                                                        Page 2                                                                  Page 4
      1         APPEARANCES:                                                      1                EXHIBITS
      2         For Plaintiff:                                                    2   NO.  DESCRIPTION                            PAGE
/ ~,, 3                LAW OFFICE OF JUSTIN A. BRACKElT                           3   7   Invoices                           66
                       BY: JUSTIN A. BRACKElT, ESQ.                                       32 pages
            4               WALTER CORONEL                                       4
                       515 Ward Avenue                                                8    Notice of Consumer Rights Under Hawaii's      138
            5          Honolulu, Hawaii 96814                                     5        Lemon Law for New Motor Vehicles
                       (808) 377-6778                                                      6 pages
            6                                                                     6
            7   For Defendant FCA US LLC:                                             9     Lending/Typical Listing Breakdown Kelley   189
            8         TORKILDSON KAlZ HETHERINGTON HARRIS & KNOREK               7         Blue Book Effective Dates 3/20/2018 to
                       BY: BRIAN W. TILKER, ESQ.
                                                                                           4/5/2018
            9          700 Bishop Street, 15th Floor .
                                                                                 8         1 page
                       Honolulu, Hawaii 96813
                                                                                 9    10    First Service Appointment Form           195
        10             (808) 523-6000
                                                                                           1 page
        11
                For Defendant CUTTER OD, INC:
                                                                                 10
                                                                                      11    Photographs                      211
        12
                        COX FRICKE, LLP                                          11        25 pages
        13              BY: ABIGAIL M. HOLDEN, ESQ.                              12   12    New Customer Customer Assistance Inquiry      237
                        800 Bethel Street, Suite 600                                       Record
        14              Honolulu, Hawaii 96813                                   13        2 pages
                        (808) 585-9440                                           14
        15              aholden@cfhawaii.com                                     15
        16                                                                       16
        17                                                                       17
        18                                                                       18
        19                                                                       19
        20                                                                       20
        21                                                                       21
        22                                                                       22
       23                                                                        23
       24                                                                        24
      '25                                                                        25
       2
                                                                        Page 3                                                                  Page 5
            1                     IND EX                                         1                    MIGNONETTE OLIVAS,
         2
         3      EXAMINATION:                              PAGE                   2    called as a witness at the insistence of the Defendant,
         4          By Mr. lilker                  5,171,263                     3    being first duly sworn to tell the truth, the whole
         5          By Mr. Brackett                   170,260
         6          By Ms. Holden                     172,262
                                                                                 4    truth and nothing but the truth; was examined and
         7                                                                       5    deposed as follows:
         8
         9                        EXHIBITS
                                                                                 6                       EXAMINATION
        10      NO.     DESCRIPTION                          PAGE                7    BY MR. TILKER:
        11      1     Amended Complaint, Exhibits A-E,           16              8        Q Ms. Olivas?
                      Verification of Complaint, Summons
        12            32 pages                                                   9        A Olivas.
        13      2     Vehicle Sales Agreement                   20               10       Q Olivas, okay. My name is Brian Tilker. I
                      4 pages
        14                                                                       11   represent Defendant FCA US LLC. Sitting next to me is
                3      Plaintiffs Responses and Objections        46             12   Abigail Holden. She represents Cutter.
        15            to Defendant FCA US LLC's First Request
                      for Answers to Interrogatories to                          13           You understand those are two separate parties
        16            Plaintiff Mignonette Olivas Dated May 1,                   14   in the case?
                      2019, Certificate of Service
        17            16 pages
                                                                                 15       A Yes.
        18      4      Important Safety Recall, Reprogram          48            16       Q Would you please state your full name for the
                      Powertrain Control Module
        19            1 page
                                                                                 17   record?
        20      5      Plaintiffs Supplemental Responses and       61            18       A Mignonette Nicole Olivas.
                      Objections to Defendant FCA US LLC's                       19       Q Have you ever had your deposition taken
        21            First Request for Answers to Interrogatories
                      to Plaintiff Mignonette Olivas Dated May 1,                20   before?
        22            2019, Certificate of Service                               21       A No.
        )             9 pages
\..____,,/23                                                                     22       Q Okay. So I'll go through a few of the kind of
                6     Credit Sale Contract - Motor Vehicle -     64              23   ground rules and explain to you what's going on today to
        24            Simple Finance Charge (With Arbitration
                      Provision)                                                 24   make sure we're on the same page.
        25            4 pages                                                    25       A Okay.

                                                                                                                                  2 (Pages 2 to 5)
                           Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 4 of 11                                    PageID #:
                                                               776
                                                                            Page 142                                                         Page 144
                       1       Q    Okay. Do you remember earlier we discussed      1          A      Yes, sir.
,-r--,
              '
                       2   the vehicle purchase agreement with Cutter?              2           Q Let's just go to paragraph 75, okay?
                  ;3           A Uh-huh.                                            3           A Okay.
                      4        Q The credit sales agreement with Cutter?            4           Q It says, "As a result of Defendants' breaches
                      5            Do you remember that?                            5       of express and implied warranties as set forth in this
                      6        A Yes.                                               6       complaint and their failure to remedy same competently
                      7        Q Is it fair to describe those as written            7       and timely, Plaintiff has suffered the damages
                      8    contracts?                                               8       enumerated above."
                      9        A Yes.                                               9                Do you see that?
                      10       Q Okay. Do you have any written contracts with      10           A Yes, sir.
                      11   FCA US that you are personally aware of?                11           Q Okay. So I started looking for damages
                      12       A I don't know. I don't -- I mean, if it was        12       enumerated above to see what we're talking about, right,
                      13   something that is part of when I bought this vehicle,   13       and I found above paragraph 59, so if you go back two
                      14   then yes. If not, then no. I don't know of any.         14       pages to page 12, it says here, "As a direct and
                      15       Q Okay. In other words, if there was one that       15       proximate result of Defendants' various breaches of
                      16   exists, a written contract that exists with FCA, it     16       warranty, Plaintiff has suffered damages including, but
                      17   would be part of the documents you received when you 17          not limited to the cost of his vehicle."
                      18   purchased the vehicle?                                  18                MR. BRACKETT: Sorry. I accidently said
                      19       A Yes.                                              19       "his," instead of "hers."
                      20       Q Okay. Have you ever taken the car -- I think      20                MR. TILKER: Yeah, I noticed that. That's
                      21   you answered this earlier, but have you ever taken this 21       okay with me.
                      22   vehicle to any independent examiner?                    22               THE WITNESS: Not me.
                      23       A No, sir.                                          23               MS. HOLDEN: I didn't even notice. I don't
                      24       Q Okay. So you don't have any independent           24       know what that says about me.
                  .25      analysis currently of whether there is a defect that    25               MR. TILKER: I was just letting it go. Okay .
                  I
                  I
'--..... __

                                                                            Page 143                                                         Page 145
                   1       substantially impairs the use, safety or value of the        1   Let me just repeat that again;
                   2       vehicle?                                                     2   BY MR. TILKER:
                   3           A No, sir.                                               3       Q "As a direct and proximate result of
                   4           Q Understood.                                            4   Defendants' various breaches of warranty, Plaintiff has
                   5              Let's look at the amended complaint again,            5   suffered damages including, but not limited to," colon,
                   6       Exhibit 1. Now, we asked -- this was an issue that I'll      6   "the cost of her vehicle, the inconvenience of obtaining
                   7       represent is, I think, still, you know, pending              7   alternative transaction, anxiety, embarrassment, anger,
                   8       discovery issue between the parties. You know, you have      8   fear, frustration, disappointment, worry, aggravation,
                   9       different claims here, right, Ms. Olivas, and I know you     9   and she will continue to suffer future damages together
                  10       may not understand what these claims mean.                  10   with costs and fees to obtain relief from Defendants'
                      11          Do you understand what the Magnuson-Moss             11   wrongful conduct."
                 12        Warranty Act is?                                            12           So I just want to kind of go through these
                 13            A I have no clue what that even -- no, no.              13   with you.
                 14            Q I understand.                                         14       A Yeah.
                 15               MR. BRACKETT: Calls for a legal conclusion.          15       Q We know the cost -- the cost of the vehicle
                 16               MR. TILKER: Well, I just asked if she knows          16   refers to, I assume, sort of the total purchase price,
                 17        what it is, not anything else.                              17   which was $40,448.76, correct?
                 18               THE WITNESS: No.                                     18       A Yes, sir.
                 19        BY MR. TILKER:                                              19       Q Okay. Anything else besides that when we talk
                 20            Q Okay. That's fine. But if we turn to                  20   about the cost of the vehicle?
                 21        page 13, do you see that claim?                             21       A I don't --
                 i
              --'22            A Which, the one you just asked me about?               22       Q I'm looking at paragraph 17 of the complaint
                 23            Q The eighth claim for relief, Magnuson-Moss            23   which describes, you know, the purchase price of
                 24        Warranty Act.                                               24   $35,698.76, plus automotive theft protection of 220,
                 25               Do you see that?                                     25   plus supreme care synthetic package of 586, gap

                                                                                                                             37 (Pages 142 to 145)
          Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 5 of 11                                    PageID #:
                                              777
                                                           Page 146                                                         Page 148
    1     insurance of 895, general excise tax of $1,339.33,      1             Q Anger, fear, frustration, disappointment,
    2     government license fee of $377.43, dealer documentary 2           worry, aggravation: Do these all fit into the same
'
  \ 3     fee of $295, minus a manufacturer rebate of $2,750, a   3         categories?
      4   total cash down-payment of $1,950, and a net trade      4             A It all fits. You just buy a brand new car and
      5   equity of $50. So that's how I'm assuming your counsel 5          you don't want to have to -- nobody should experience
      6   came up to $40,448.76.                                  6         that, that kind of money and a brand new car and have to
      7           Is there any other expenses you're aware of     7         go through this a couple months later.
      8   that you had to pay when you purchased the vehicle      8            Q Okay. Do you have any monetary value you
      9   originally?                                             9        believe is fair for the alleged anxiety, embarrassment,
     10       A Not that I can recall without looking at the     10        anger, fear, frustration, disappointment, worry and
     11   exact --                                               11        aggravation?
 12           Q    Okay. Okay. So the best of your                    12       A I don't know. I just -- I tried to make this
 13       understanding when we're talking about the cost of the      13   right in the very beginning with the dealership and
 14       vehicle, it's at $40,440?                                   14   nobody wanted to make this right. I didn't create this.
 15           A I believe so.                                         15       Q When we talk about -- and it says, "She will
 16           Q The next one says "the inconvenience of               16   continue to suffer future damages."
 17       obtaining alternative transportation."                      17            Do you know what damages you're referencing?
 18              Is that something that is at issue in this           18       A I'm probably referencing that, again, a
 19       case?                                                       19   $40,000 loan. If this car is depreciated, I'm stuck
 20           A Inconvenience of obtaining alternative                20   with that. You know, besides the transmission, also
 21       transportation.                                             21   brand new paint that needs to be done, like I'm going to
 22           Q Does that refer to the inconvenience of               22   be stuck with all of this. I didn't do any of this. I
 23       obtaining rental vehicles?                                  23   took the vehicle to have a transmission fixed and ended
 24           A Yeah, that was a total inconvenience, and I'm         24   up with even more problems, and a transmission is still
,25       driving a soccer mom car when I bought a brand new          25   not fixed. It's not right.
 I

                                                          Page 147                                                          Page 149
  1       Challenger. It's a huge inconvenience.                       1      Q So is one of your beliefs that you'll have to
  2           Q Do you have a believed value as to that                2 paint the car at your own expense?
  3       inconvenience, your personal belief as to the value?         3      A Oh, I'm going to have to do that as well.
  4           A I don't have a value, no, sir.                         4      Q Do you know how much that would cost?
  5           Q And what about anxiety?                                5      A I have no clue, but I can find out.
  6           A I have anxiety because if I'm thinking I have          6      Q Do you have a guess?
  7       a $40,000 loan on a vehicle and the value is going to be     7      A No. I've never bought a brand new car and
  8       depreciated, I still have to pay that. I still have to       8 have to have it painted.
  9       be responsible for that.                                     9      Q Okay. When we say "together with costs and
 10          Q Do you have any kind of monetary value that            10 fees to obtain relief from Defendants' wrongful
 11       you believe would be appropriate --                         1i conduct;'' are we talking about the costs and fees
 12           A No, sir.                                              12 associated with your attorney pursuing this case?
 13           Q -- for the anxiety you're suffering?                  13         Is that your understanding of what this means?
 14          A I don't. No, sir.                                      14      A I don't know the legal term that's -- I don't
 15          Q What about embarrassment, is that the soccer           15 know.
 16       mom car concept?                                            16      Q You don't know what that means; is that fair?
 17          A Well, it's embarrassing that I went to a               17      A That's fair.
 18       dealership, bought a brand new vehicle, and for how many    18      Q And there's a -- so you're seeking under -- so
 19       months I'm driving not that. Like it's just -- just to      19 when we look again back to the Magnuson-Moss claim and
 20       even say that, "Hey, I bought this brand new car that       20 we talk about the categories that Plaintiff has
·21       nobody else has owned and it needs a new transmission,"     21 suffered, the damages enumerated above and we refer to
 i
122       that's embarrassing, like to say at least.                  22 all these issues, we went over, you know, the total
 23          Q Do you have a thought as to the monetary               23 price of the vehicle. You want $40,448.76; is that
 24       amount you would ascribe to that?                           24 correct?
 25          A No, sir.                                               25      A If that's the total of the vehicle.

                                                                                                             38 (Pages 146 to 149)
             Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 6 of 11                                 PageID #:
                                                 778
                                                            Page 150                                                        Page 152
      1     Q That's the total --                                      1    which is the replacement -- the cost of the car that you
      2     A Yes.                                                     2    want -- you're ready to give the car back, right, but
      3     Q -- of the vehicle with all the extras.                   3    you want your purchase price back, right? It sounds
      4     A Yes, sir.                                                4    like you would want adequate amounts to pay for things
      5     Q Okay. You're --                                          5    you think need fixed in the car like the paint, correct?
      6        MR. BRACKETT: You're referring to the                   6        A Like the paint and the knocking noise,
      7 purchase price.                                                7    correct.
      8        THE WITNESS: I believe so.                              8        Q The knock noise?
      9        MR. TILKER: The total purchase price.                   9        A Yeah.
     10        MR. BRACKETT: Yes.                                      10       Q But what about all these other categories,
     11        THE WITNESS: Okay. Then yes.                            11   inconvenience, embarrassment, et cetera?
     12 BY MR. TILKER:                                                 12           MR. BRACKETT: Objection. Calls for a legal
     13     Q Okay. Amounts that would be satisfactory to              13   conclusion. Answer as best you can.
     14 allow you to recuperate (sic) the damage you suffered          14   BY MR. TILKER:
     15 for obtaining alternative transportation, and the              15       Q Yeah, either --
     16 anxiety and embarrassment and fear and anger and               16       A I don't know, Justin, what --
     17 emotional damages you've suffered, but you don't know          17          MR. BRACKETT: Answer as best you can.
     18 the exact amount?                                              18          THE WITNESS: I'm not sure.
     19     A No, I --                                                 19   BY MR. TILKER:
     20     Q As well as you would -- are you seeking                  20       Q Are you seeking to recover over or under
    21 compensation for issues that still need to be addressed         21   $50,000 or is the answer you don't know?
    22 with the car, like painting it?                                 22       A It was over 50 from what I recall.
    23      A Yeah, all of it. Like, it's still --                     23       Q Okay. And for the Magnuson-Moss claim in
    24 everything is still an issue from day one. None of this         24   particular --
    )5 has been taken care of. My vehicle still makes the              25       A I don't know.
    )



                                                            Page 151                                                       Page 153
         1   knocking. The paperwork shows the transmission wasn't     1     Q Are you okay?
         2   fixed; something else was. The scratches are still        2     A Yeah, it just makes me nervous.
         3   there. Voice mails are on the phone saying, "Hey, go      3     Q I'm sorry that it makes you nervous.. That's
         4   ahead and take care of this," and nobody's done it.       4 not my goal.
         5       Q Okay.                                               5     A I just want this right. Like this is so
         6       A And this has been since last summer.                6 messed up. Who spends that much money on a car? And I
         7       Q Are you able to provide me with any other           7 don't want to be here. I don't want to do anything of
         8   information in terms of monetary amounts that would make 8 this. I want it right. It's just who pays 600
         9   up the types of damages you're seeking in this case? In   9 something dollar car payment? It's just shitty. It's
        10   other words, we've talked about the categories of        10 not right.
        11   damage: "I'm trying to recover for the inconvenience.    11         MR. TILKER: Do you want to take a couple
      12     I'm trying to recover for the emotional stress this has  12 minutes, Justin?
      13     caused me," things like that.                            13         MR. BRACKElT: Yes, let's take a couple
      14             Are you able to ascribe monetary values to any   14 minutes. Thank you, Brian.
      15     of those categories other than the total purchase price? 15         (Whereupon, a short break was taken)
      16         A I don't -- I don't think I understand.             16 BY MR. TILKER:
      17         Q Okay. Let me -- I understand that.                 17     Q Back on record. Ms. Olivas, going back to
      18         A I don't.                                           18 paragraph 75 of the amended complaint.
      19         Q Let me -- I understand that you don't              19         So I guess my first question is when we say --
      20     understand.                                              20 when you say paragraph 75, "Plaintiff has suffered the
      21         A Okay.                                              21 damages enumerated above," is that in reference to all
' , ~)22         Q You know, I'm just trying to get at are you        22 those categories of damages we just discussed, like
      23     capable, you know, as you sit here today of putting      23 anger, embarrassment? Those are the only ones I see so
      24     dollar values on the damages that you're seeking in this 24 I'm trying to --
      25     case? We know you're seeking approximately $40,000,      25         MR. BRACKElT: Objection. Calls for a legal

                                                                                                            39 (Pages 150 to 153)
          Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 7 of 11                                    PageID #:
                                              779
                                                           Page 154                                                        Page 156
      1   opinion, but go ahead and answer as best you can.           1    questions at this time.
     2           THE WITNESS: Well, my answer the best I can          2            MR. BRACKETT: All right.
     3    is I don't know. I'm not an attorney. I don't make the      3            MR. TILKER: It's 1:21. I mean, if we want to
     4    paperwork. I don't know what -- like I don't know.          4    take a break now, we can. You know, if do you guys have
     5    We're referring to even a term of -- I don't know what      5    your thing you want to --
     6    you said earlier, some -- oh, God, help me. Yeah, this      6            MR. BRACKETT: Just a quick question. As far
     7    Magnuson, I don't even know what that is.                   7    as you say you don't have any more questions at this
     8    BY MR. TILKER:                                              8    time, are you, like, saying you would like to come back
     9       Q    Okay. That's fair.                                  9    and question her this afternoon?
     10     A I don't even know.                                      10           MR. TILKER: No, no, I'm just reserving the
     11     Q Nor do I expect you to.                                 11   right in case something comes up, if further questions
     12        Okay. Let me simplify this for you. Let's go           12   are asked by Cutter or you and then it leads me to
     13 to page 16 of the complaint.                                  13   something within that scope. That's all.
     14        MR. BRACKETT: I'm sorry, which?                        14           MR. BRACKETT: Sure. I understand. And I was
     15        MR. TILKER: Page 16.                                   15   going to discuss the potential for maybe FCA US allowing
     16        MR. BRACKETT: Page 16, okay.                           16   Cutter to assert some of its time today, but in all
     17        MR. TILKER: It goes over to page 17.                   17   actuality, I think Ms. Olivas is, the record has shown,
     18 BY MR. TILKER:                                             18      is pretty exhausted, and the unfortunate reality is
     19      Q     Do you see on the bottom, it says, "As to the   19      Cutter didn't notice the deposition today.
   20     eighth claim for relief, Magnuson-Moss Warranty Act"?    20              So along those lines, we, you know, will not
   21     If you turn to the next page, it says, "That judgment be 21      be proceeding with the deposition of Cutter until it is
   22     awarded to Plaintiff in the amount of $40,448.76         22      properly noticed. That's what the rules appear to say.
   23     together with additional damages to be determined."      23      We can definitely negotiate -- or not negotiate, but,
   24             Do you know as you sit here today what those     24      you know, work together to get a convenient time for you
•. 25     additional damages are?                                  25      guys. I know you prepared so I don't want to keep you
 )
 )




                                                           Page 155                                                        Page 157
      1        A Other than what we discussed.                         1   waiting. You're prepared now, Abbie, I'm sure, so along
      2        Q Well, what I'm trying to get at is are those         2    those lines, we're okay with maybe allowing it in the
      3   additional damages what we discussed, the                   3    next week or two upon proper notice, and we can work
      4   inconvenience --                                             4   with you on the scheduling there so that hopefully it's
      5        A That's what I know them to be.                        5   not way too inconvenient for you, so I apologize, but
      6        Q Okay. Understood. Thank you.                          6   the facts are what they are.
      7           And do you have in your mind as you sit here         7          MS. HOLDEN: Well, I do appreciate the
      8   today a value for those other damages?                       8   apology. For the record, the notice, as Brian read into
      9        A No, sir.                                              9   the record, does invite other parties to come question.
     10        Q Okay. Exhibit 2 -- I know I asked you this in        10   I prepared, spent time out of my schedule. You know, I
     11   more generalized terms before, but I want to make sure      11   carved this time specifically out of, you know, a busy
     12   we're on the same page. Exhibit 2 is the one that has       12   schedule as everybody has, you know, to make the
     13   the one-page vehicle sales agreement and then the credit    13   consideration to do this before the travel to the
  14      sales agreement follows it. I'm turning your attention      14   Mainland so, you know, I do really object to not being
  15      to the last page, Cutter and five zeros and the number      15   able to question this afternoon. I believe the rules
  16      six.                                                        16   and the practice in this jurisdiction are clear. In the
  17              Do you see that?                                    17   hundreds of depositions I've been to, I've never had
  18           A Uh-huh.                                              18   this been an issue before. Codefendants are always
  19           Q Do you see where it says three boxes down,           19   allowed to proceed with questioning without having to
  20      "Agreement to arbitrate"?                                   20   separately notice.
 ,21           A Yes, sir.                                            21          Thus, to the extent that I do -- that we're
 )
_/22           Q In that box where it says, "Buyer signs," I          22   going to -- you know, you're refusing to allow
  23      just want to confirm that that's your signature?            23   Ms. Olivas to testify pursuant to my questions this
  24           A I believe that's my signature.                       24   afternoon, when I renotice the deposition, I will be
  25              MR. TILKER: Okay. I don't have any other            25   moving forward with costs and, additionally, so the

                                                                                                            40 (Pages 154 to 157)
               Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 8 of 11                                                 PageID #:
                                                   780
                                                                   Page 266                                                                       Page 268
      1         MR. BRACKETT: Is that it?                                      1        I, MIGNONETTE OLIVAS, hereby certify that I have read
,~ ,, 2         MS. HOLDEN: Yes, unless do you want to do on                   2    the foregoing typewritten pages 1 through 269, inclusive, and
      3 the record -- we already did the --                                    3    corrections, if any, were noted by me, and the same is now a
      4         MR. BRACKETT: And we do request a copy of the                  4    true and correct transcript of my testimony.
      5 transcript.                                                            5        DATED: Honolulu, Hawaii, _ _ _ _ _ _ _ __
      6        THE REPORTER: Thank you.                                        6
      7         MR. TILKER: I think I already did that. Off                    7

      8 the record.                                                            8
                                                                               9                          MIGNONETTE OLIVAS
      9         (Discussion held off the record)
                                                                              10
         10           MS. HOLDEN: Back on the record.
                                                                              11
         11           MR. BRACKETT: Ms. Olivas, would you like to
                                                                              12    Signed before me this _ _ __
         12 review a copy of the transcript?                                  13    day of _ _ _ __          20_ _
         13           THE WITNESS: Yes, please.
                                                                              14
       14             MR. BRACKETT: Okay.
                                                                              15
       15              THE WITNESS: But before we go, can I just,
                                                                              16
       16      like, look at this really quick in case I have a
                                                                              17
       17      question --
                                                                              18
       18              MR. BRACKETT: I have a copy you can take with          19
       19      you.                                                           20
       20             THE WITNESS: But if I have a question, I                21
       21      can't ask a question? I can't? Okay. Never mine.               22
       22             MS. HOLDEN: Before we go off the record just            23
       23      so --                                                          24    Case:         Olivas vs. Cutter
       24             THE WITNESS: Yes.                                             Civil No.:    19+0105-01 GWBC
    '1.25             MS. HOLDEN: -- you are requesting a copy of             25    Deposition Date: August 5, 2019
     i
     J


                                                                  Page 267
         1     your transcript. If you make any changes to your                1              CERTIFICATE
                                                                               2   STATE OF HAWAII      )
         2     transcript and this case were to go to trial, Mr. Tilker        3                          ) 55:
         3     and I will be available -- be able to cross-examine you         4   CTIY AND COUN1Y OF HONOLULU ..         )
                                                                               5
         4 ·   regarding --                                                    6      I, Mary Anne Young, Certified Shorthand Reporter, do
         5            THE WITNESS: Sure.                                           hereby certify:
                                                                               7
         6            MS. HOLDEN: -- any changes that you made --
                                                                                       That on August 5, 2019, at 9:35 a.m. appeared before me
         7            THE WITNESS: Yes.                                        8    MIGNONElTE OLIVAS, the witness whose deposition is contained
         8            MS. HOLDEN: -- because the testimony you have                herein; that prior to being examined the witness was by me
                                                                               9   duly sworn;
         9     given today is under oath.                                     10       That the deposition was taken down by me in machine
         10           THE WITNESS: Yes.                                            shorthand and was thereafter reduced to typewriting; that the
                                                                              11   foregoing represents, to the best of my ability, a true and
         11           MS. HOLDEN: Okay.                                            correct transcript of the proceedings had in the foregoing
         12           MR. TILKER: Off the record.                             12   matter;
                                                                              13       That pursuant to Rule 30 ( e) of Hawaii Rules of Civil
         13           MS. HOLDEN: Off the record.                                  Procedure, a request for an opportunity to review and make
         14           (The deposition was concluded at 5:07 p.m.)             14   changes to this transcript:
                                                                              15    _ _ Was made by the deponent or a party (and/or their
         15                                                                              attorney) prior to the completion of the deposition.
         16                                                                   16    _ _ Was not made by the deponent or a party (and/or their
                                                                                         attorney) prior to the completion of the deposition.
         17                                                                   17    _ _ Was waived.
         18                                                                   18       I further certify that I am not an attorney for any of
         19                                                                        the parties hereto, nor in any way concerned with the cause.
                                                                              19
         20                                                                           Dated this 18th day of August, 2019, in Honolulu, Hawaii.
         21                                                                   20
                                                                              21
''--.,/22                                                                     22
         23                                                                                       MARY ANNE YOUNG, CSR No. 369
                                                                              23
         24                                                                   24
         25                                                                   25


                                                                                                                              68 (Pages 266 to 269)
Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 9 of 11       PageID #:
                                    781




    1         I, MIGNONETTE OLIVAS, hereby certify that I have read

    2    the foregoing typewritten pages 1 through 269, inclusive, and

    3    corrections, if any, were noted by me, and the same is now a

    4    true and correct transcript of my testimony.

    5         DATED:    Honolulu, Hawaii,

    6

    7

    8

    9                                   MIGNONETTE OLIVAS

   10

   11

   12    Signed before me this

   13    day of - - - - - - - - - , 20 - - -

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24   Case:                Olivas vs. Cutter
        Civil No. :          19-1-0105-01 GWBC
   25   Deposition Date:     August 5, 2019
        Taken By:            Mary Anne Young                AUG 2 2 2019
                   RALPH ROSENBERG COURT REPORTERS, INC.                      268
                   Honolulu, Hawaii       (808) 524-2090
                    Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 10 of 11   PageID #:
                                                         782


                         1                           C E R T I F I C A T E
                         2    STATE OF HAWAII

                         3                                             SS:

                         4    CITY AND COUNTY OF HONOLULU

                         5

                         6        I, Mary Anne Young, Certified Shorthand Reporter, do
                             hereby certify:
                         7
                                  That on August 5, 2019, at 9:35 a.m. appeared before me
                         8   MIGNONETTE OLIVAS, the witness whose deposition is contained
                             herein; that prior to being examined the witness was by me
                         9   duly sworn;

                        10        That the deposition was taken down by me in machine
                             shorthand and was thereafter reduced to typewriting; that the
                        11   foregoing represents, to the best of my ability, a true and
                             correct transcript of the proceedings had in the foregoing
                        12   matter;

                        13        That pursuant to Rule 30 (e) of Hawaii Rules of Civil
                             Procedure,  a request for an opportunity to review and make
                        14   changes to this transcript:

                        15           Was made by the    deponent or~ party (and/or their
                                     attorney) prior    to the completion of the deposition.
                        16           Was not made by    the deponent or a party (and/or their
                                     attorney) prior    to the completion of the deposition.
                        17           Was waived.

                        18        I further certify that I am not an attorney for any of
                             the parties hereto, nor in any way concerned with the cause.
                        19
                                   Dated this 18th day of August, 2019, in Honolulu, Hawaii.
                        20

                       21

                       22

                       23

                       24

                       25

i
I
    ', .... _, __
                                        RALPH ROSENBERG COURT REPORTERS, INC.
                                        Honolulu, Hawaii       (808) 524-2090
   Case 1:19-cv-00454-DKW-RT Document 11-10 Filed 10/31/19 Page 11 of 11                 PageID #:
                                        783                                                  OCT O7 2019
                               WITNESS CORRECTION SHEET                                        lt\cl
CASE: OLIVAS VS. CUTTER CJD, INC.; CIVIL NO. 19-1-0105-01 GWBC
DEPOSITION OF MIGNONETTE OLIVAS,TAKEN ON 8-5-19.

PAGE         LINE                       CORRECTION                                  REASON




                           (If additional space is needed, attach a blank sheet)

Signature of Deponent: - - - - - - - - - - - - - - - - Date: - - - - - - - -
-----·-----------------------------------------------------------------------
-----------------------------------------------.------------------------------
                                           CERTIFICATE
       D      Please be advised that the deponent signed c;3nd/or made corrections to the
              deposition within 30 days of notification.
       IZ!    Please be advised that 30 days have expired and the deponent has failed to
              read and sign the deposition.
       D      Please be advised that signature and/or corrections were received and are
              not being filed with the transcript because:

              D     the deponent failed to sign and/or make corrections within 30 days
                    after notification that the transcript was available for review.
              D     a request for an opportunity to review the transcript was not made
                    by the deponent or a party before completion of the deposition.
       D      Please be advised that the above-named case is going to trial and/or hearing
              and the deponent has not had 30 days to read and sign the deposition before the
              filing of this transcript with the Court.

       DATED:        10-7-19, HONOLULU, HAWAIL           .             Q// /
                                      ·               ~{d                    ic-,Wu/1~
                                                                  CSR NO .. 179      /


                                                 Ralph Rosenberg by d.y.
                                                 Ralph Rosenberg Court Reporters, Inc.
                                                 1001 Bishop Street, Suite 2460, Honolulu, HI 96813
                                                 Phone: (808) 524-2090 Fax: (808) 524-2596
